
	

113 HR 1222 IH: Compact-Impact Aid Act of 2013
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1222
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Ms. Hanabusa (for
			 herself, Ms. Bordallo,
			 Mr. Faleomavaega, and
			 Ms. Gabbard) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Compact of Free Association of 1985 to
		  provide for adequate Compact-impact aid to affected States and territories, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Compact-Impact Aid Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)In approving the Compact of Free
			 Association it was not the intent of Congress to cause adverse consequences for
			 States, territories, and other jurisdictions of the United States.
				(2)Congress declared that if any adverse
			 consequences to States, territories, and other jurisdictions of the United
			 States resulted from implementation of the Compact of Free Association,
			 Congress would act sympathetically and expeditiously to redress those adverse
			 consequences.
				(3)The Government
			 Accountability Office has reported that migration from the Freely Associated
			 States has had a significant impact on Guam, the Commonwealth of the Northern
			 Mariana Islands, and the State of Hawaii and some areas of the continental
			 United States.
				(4)By placing demands on local governments for
			 health, educational, and other social services, migration under the Compact has
			 adversely affected the budgetary resources of several States and
			 territories.
				(5)Insufficient sums
			 have been appropriated to cover the costs incurred by Guam, the Commonwealth of
			 the Northern Mariana Islands, and the State of Hawaii, resulting from increased
			 demands placed on health, educational, and other social services by individuals
			 from the Federated States of Micronesia, the Republic of the Marshall Islands,
			 and the Republic of Palau.
				(b)PurposeIt
			 is the purpose of this Act to address the unfunded mandate and adverse
			 financial consequences resulting from the Compact by meeting the obligations
			 set forth in the Compact.
			3.Ensuring
			 mandatory appropriations and health services reimbursement as part of
			 compact-impact aid
			(a)In
			 generalSection 104(e)(6) of the Compact of Free Association Act
			 of 1985 (48 U.S.C. 1904(e)(6)) is amended to read as follows:
				
					(6)Impact
				costs
						(A)Authorization
				and continuing appropriations
							(i)In
				generalThere is hereby
				authorized and appropriated to the Secretary of the Interior, for fiscal year
				2013, $185,000,000 with subsequent increases as needed to address significant
				increases in migration for grants to any local government of the United States
				that demonstrates financial strain due to demands on public services by
				significant immigration of individuals from the Federated States of Micronesia,
				the Republic of the Marshall Islands, and the Republic of Palau, and to aid in
				defraying costs incurred by their governments as a result of increased demands
				placed on health, educational, social, or public safety services, or
				infrastructure related to such services due to the residence of qualified
				nonimmigrants.
							(ii)AwardingThe
				grants under clause (i) shall be—
								(I)awarded and
				administered by the Department of the Interior, Office of Insular Affairs, or
				any successor thereto, in accordance with regulations, policies and procedures
				applicable to grants so awarded and administered; and
								(II)used only for
				health, educational, social, or public safety services, or infrastructure
				related to such services, specially affected by qualified nonimmigrants.
								(iii)EnumerationFor purposes of carrying out this
				subparagraph, the Secretary of the Interior shall provide for periodic
				enumerations of qualified nonimmigrants in the States and territories of the
				United States. The enumerations—
								(I)shall be conducted
				at such intervals as the Secretary of the Interior shall determine; and
								(II)shall be
				supervised by the United States Bureau of the Census or any other organization
				that the Secretary of the Interior selects.
								(iv)AllocationThe Secretary of the Interior shall
				allocate to each of the governments of qualified affected areas, grants under
				clause (i) for a fiscal year on the basis of the ratio of the number of
				qualified immigrants (as most recently enumerated under clause (iii)) in the
				respective jurisdiction to the total of such numbers for all the
				jurisdictions.
							(B)Treatment of
				certain health care impact costsNotwithstanding any other
				provision of law, for purposes of providing medical assistance for qualified
				nonimmigrants under title XIX of the Social Security Act in the case of a State
				or territory referred to in subparagraph (A)(i)—
							(i)such individuals
				shall be treated in the same manner as an individual described in section
				402(a)(2)(G) of Public Law 104–193, as amended;
							(ii)the Federal
				medical assistance percentage shall be the same percentage as is applied to
				medical assistance for services which are received through an Indian Health
				Service Facility; and
							(iii)payments under
				such title for medical assistance for such individuals shall not be taken into
				account in applying any limitations under section 1108 of the Social Security
				Act.
							(C)Qualified
				nonimmigrant definedIn this paragraph, term qualified
				nonimmigrant means a person admitted to the United States pursuant
				to—
							(i)section 141 of the
				Compact of Free Association set forth in title II; or
							(ii)section 141 of
				the Compact of Free Association between the United States and the Government of
				Palau.
							.
			(b)Effective
			 dateSection 104(e)(6)(B) of the Compact of Free Association Act
			 of 1985, as amended by subsection (a), shall apply to medical assistance for
			 items and services furnished during or after fiscal year 2013.
			
